J-A24001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MATTHEW JOSEPH BRUBAKER                 :
                                         :
                    Appellant            :   No. 1287 WDA 2019

        Appeal from the Judgment of Sentence Entered April 22, 2019
   In the Court of Common Pleas of Clearfield County Criminal Division at
                      No(s): CP-17-CR-0000844-2018


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY: BENDER, P.J.E.                    FILED OCTOBER 07, 2020

      Appellant, Matthew Joseph Brubaker, appeals from the aggregate

judgment of sentence of 20 to 41 years’ incarceration, imposed after he pled

guilty to one count of corruption of minors, 730 counts of sexual intercourse

with animals, and 730 counts of cruelty to animals.          Appellant solely

challenges the discretionary aspects of his sentence. We affirm.

      The trial court set forth the following summary of the facts and

procedural history of this case:

             The case at bar involves sexual intercourse with horses,
      goats, and dogs by … [Appellant,] and the exposing of a minor
      child (sixteen years old) to these deviate sex acts. No trial was
      held, but [Appellant entered] a guilty plea and accepted all facts
      in the affidavit of probable cause[,] as set forth below.
      [Appellant], Terry Wallace (“Wallace”), and Marc Measnikoff
      (“Measnikoff”) all owned a plot of land in Munson, Pennsylvania.
      [Appellant] and Measnikoff shared a camper on one side of the
      property and Wallace and his child lived in a camper on the other
      side of the property. [Appellant] owned five horses, four of which
J-A24001-20


     were female, one of which was male. Wallace owned one horse.
     Measnikoff owned nine horses, seven of which were female and
     two of which were male. There were also goats, at least one cow,
     and dogs on the property. [Appellant] had sexual intercourse with
     dogs, goats, a cow, and each of the female horses. [Appellant]
     had sexual intercourse with animals daily. [Appellant] would often
     videotape these sexual encounters.

            This case came to the attention of police after an interview
     with Wallace’s child, who reported that for the past four [to] five
     years[,] he ha[d] been exposed to all three men having sexual
     intercourse with animals on a daily basis. The child stated that he
     first discovered this conduct when he found a video of his father,
     Wallace, having sexual intercourse with a goat on the[ir] shared
     i[P]ad. The child reported that Wallace would receive a message
     from Measnikoff and/or [Appellant] and go to their camper. The
     child would then be expected to locate a particular horse, walk it
     into a V shaped chute, and wait on the other side of the wall until
     whoever was abusing the horse finished having sexual intercourse
     with it. The child also noted that the living conditions were
     deplorable, as he had to regularly collect rain water to take a
     shower, had a limited supply of canned food, no electricity, and
     no bathrooms were located on the property.

            On January 2[4], 2019[, Appellant] entered an open plea of
     guilt, providing the sentencing court full discretion in determining
     sentencing, to one count of corruption of minors (misdemeanor of
     the first degree), [730] counts of sexual intercourse with animals
     (misdemeanor of the second degree), and [730] counts of cruelty
     to animals (summary offense). At the … sentencing hearing, it
     was determined that [Appellant] had a prior record score of zero.
     The standard range for corruption of minors [was] restorative
     sanctions [to] three months[’ incarceration]. This court sentenced
     [Appellant] in the aggravated range to six months[’ to] two years[’
     incarceration] for corruption of minors. The standard range for
     sexual intercourse with animals [was] restorative sanctions. This
     court sentenced [Appellant] in the aggravated range to three …
     [to] six months[’ imprisonment] on the first [78] counts of sexual
     intercourse with … animal[s,] to be served consecutively. Cruelty
     to animals is a summary offense. [Appellant] was sentenced to
     two years[’] probation for cruelty to animals[,] to be served
     concurrent to the above[-]mentioned sentence. Additionally, this
     court determined [Appellant] shall have no unsupervised contact
     with anyone under the age of eighteen years old, and shall not


                                    -2-
J-A24001-20


       consume alcohol.[1] In making its determination, the court noted
       … the severity of the acts, the number of acts committed by
       [Appellant], the fact that [Appellant] videoed the acts, and the
       harm that resulted [to] the child from viewing these videos at all,
       but especially at such a young age.

             On     [June   25],   2019,    [Appellant’s]   motion   for
       reconsideration of sentence was heard. On the sexual intercourse
       with animals sentence, defense counsel argued that by using the
       amount of counts as a reason for sentencing in the aggravated
       range, this court [had] double-aggravat[ed] the charges. Defense
       counsel further argued that the majority of the sentence imposed
       related to the sexual intercourse with animals charge[,] rather
       than the corruption of minors charge, which he deemed to be
       backwards. … The Commonwealth responded that each count
       constitutes a specific instance of criminal conduct, and that
       [Appellant] should be sentenced accordingly.

Trial Court Opinion (TCO), 8/20/19, at 1-3 (unnecessary capitalization

omitted).

       We note that in Appellant’s post-sentence motion and at the hearing

thereon, he asked the court to amend the portion of his sentence prohibiting

him from having any contact with minors to precluding only unsupervised

contact with children. The court granted this aspect of Appellant’s motion and

amended the sentencing order accordingly. In all other respects, the court

denied Appellant’s post-sentence motion.

       Appellant filed a timely notice of appeal, and he timely complied with

the court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The court filed its Rule 1925(a) opinion on August

____________________________________________


1 Measnikoff and Wallace also pled guilty to the same offenses as Appellant,
and were both sentenced to identical, aggregate terms of 20 to 41 years’
incarceration. Measnikoff’s appeal is docketed at 1405 WDA 2019, and
Wallace’s appeal is docketed at 904 WDA 2019.

                                           -3-
J-A24001-20



20, 2019. Herein, Appellant states one issue for our review: “Did the [trial]

court err in imposing a sentence that was manifestly excessive in that it: failed

to account for the rehabilitative needs of [Appellant], was inconsistent with

the protection of the public, does not factor in [Appellant’s] lack of a prior

record, there is the absence of aggravating circumstances[,] and[] there is a

disparity between the charges concerning the animals and the charge

concerning the minor.” Appellant’s Brief at iv.2

       Appellant’s issue implicates the discretionary aspects of his sentence.

       Challenges to the discretionary aspects of sentencing do not
       entitle an appellant to review as of right. Commonwealth v.
       Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
       challenging the discretionary aspects of his sentence must invoke
       this Court’s jurisdiction by satisfying a four-part test:

          We conduct a four-part analysis to determine: (1) whether
          [the] appellant has filed a timely notice of appeal, see
          Pa.R.A.P. 902 and 903; (2) whether the issue was properly
          preserved at sentencing or in a motion to reconsider and
          modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the sentence
          appealed from is not appropriate under the Sentencing
          Code, 42 Pa.C.S.[] § 9781(b).

       Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
       appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
       the discretionary aspects of a sentence are generally waived if
       they are not raised at the sentencing hearing or in a motion to
       modify the sentence imposed. Commonwealth v. Mann, 820


____________________________________________


2 Appellant sets forth three additional issues in his Statement of the Questions
Involved, but then states he is withdrawing those claims in the Argument
portion of his brief. See Appellant’s Brief at 10. Therefore, we do not address
those claims herein.

                                           -4-
J-A24001-20


      A.2d 788, 794 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831
      A.2d 599 (2003).

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. Commonwealth v. Paul,
      925 A.2d 825, 828 (Pa. Super. 2007). A substantial question
      exists “only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.”
      Sierra, supra at 912–13.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

      In this case, Appellant preserved his sentencing issue in his post-

sentence motion, he filed a timely appeal, and he has included a Rule 2119(f)

statement in his appellate brief. Therein, he contends that we should grant

his “request for allowance of appeal with respect to the discretionary aspects

of his sentence because this matter involves circumstances where the

application of the guidelines are clearly unreasonable, resulting in an

excessive sentence due to the [trial] court[’s] running multiple counts

consecutive[ly].” Appellant’s Brief at 5. Notably, Appellant does not explain

what circumstances make the court’s decision to impose consecutive

sentences unreasonable in this case. He also cites no case law to support that

this claim constitutes a substantial question for our review. In other words,

nothing in Appellant’s Rule 2119(f) statement amounts to “a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the




                                    -5-
J-A24001-20



fundamental norms which underlie the sentencing process.” Griffin, 65 A.3d

at 935 (citation omitted).

      Nevertheless, even had Appellant demonstrated a substantial question

for our review, we would conclude that no relief is due. We are mindful that:

      Sentencing is a matter vested in the sound discretion of
      the sentencing judge, and a sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law, exercised
      its judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

      Here, Appellant argues that “the court’s sentence was unnecessarily and

excessively focused on deterrence and incapacitation[,]” rather than on his

rehabilitative needs.   Appellant’s Brief at 8.    He acknowledges that in the

court’s Rule 1925(a) opinion, it stated:

      This [c]ourt determined that a long incarceration will allow
      [Appellant] adequate time to work on his mental health through
      treatment and time to refrain from said acts so that he may
      become a healthy, law abiding, and productive member of society.
      This [c]ourt determined that it will take a significant amount of
      time to undo the harm that has been done within [Appellant’s]
      own mind.

TCO at 6.    Appellant complains that the court made the decision that his

rehabilitation required a lengthy term of incarceration             without “any

psychological evaluation … or any expert testimony as to the amount of time

necessary for Appellant to be rehabilitated….” Appellant’s Brief at 9.




                                       -6-
J-A24001-20



        However, our review of the record confirms that Appellant at no point

requested that a psychological evaluation be conducted, or sought to admit

expert testimony regarding his rehabilitative needs. Moreover, in the court’s

opinion,    it   explained   that   it   imposed   aggravated-range   sentences

consecutively because it discerned that a lengthy term of incarceration is

warranted not only for Appellant’s rehabilitative needs, but also to protect

society from his criminal propensities, and because “[t]he nature and severity

of these crimes shocked the consciousness of [the] court.” TCO at 6. The

court stressed that “[f]or four [to] five years[, Appellant] regularly had sexual

intercourse with goats, a cow, dogs[,] and horses. He filmed video[s] of these

acts.    He recruited a child’s involvement in helping facilitate the sexual

encounters with the animals. For years[,] this behavior continued until the

child reported it to the police.” Id. at 6-7. Accordingly, the court determined

that consecutive, aggravated-range sentences were appropriate. It balanced

this decision by only sentencing Appellant on 78 of the 730 counts of sexual

intercourse with animals. Given this record, and the circumstances of this

case, we would discern no abuse of discretion by the court in sentencing

Appellant, even had he presented a substantial question for our review.

        Judgment of sentence affirmed.




                                         -7-
J-A24001-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                          -8-